Citation Nr: 1021878	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteoarthropathy and patellofemoral 
pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthropathy and patellofemoral 
pain syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post left hip strain.

4.  Entitlement to service connection for a right hip 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active service from February 1975 to 
June 1978, from May 1984 to August 1984, and from October 
1987 to January 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 Rating Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The evidence of record does not reasonably raise the issue of 
entitlement to a total evaluation based on individual 
unemployability (TDIU).  As such, a claim for TDIU is not 
properly before Board.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

The issues of entitlement to initial evaluations in excess of 
10 percent for left knee osteoarthropathy and patellofemoral 
pain syndrome, right knee osteoarthropathy and patellofemoral 
pain syndrome, and status post left hip strain are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDING OF FACT

The medical evidence of record does not demonstrate a current 
diagnosis of a right hip disorder.




CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in December 2003 and March 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's service 
connection claim was re-adjudicated in the May 2009 
Supplemental Statement of the Case.  Further, the purpose 
behind the notice requirements has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the Veteran has been afforded a VA examination that is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, the examiner took into 
account the Veteran's statements and prior treatment records 
and performed a thorough physical examination, which allowed 
for a fully-informed evaluation of the claimed disability.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (2009); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the Veteran served on active service from 
February 1975 to June 1978, from May 1984 to August 1984, and 
from October 1987 to January 2004.  In November 2003, the 
Veteran submitted a claim of entitlement to service 
connection for a right hip disorder, which was denied in 
September 2004.  The Veteran perfected an appeal in January 
2008 and the claim has been certified to the Board for 
further review.

A review of the Veteran service treatment records 
demonstrated that the Veteran was injured during a 
parachuting exercise in January 1998.  After this injury, the 
Veteran complained of and was treated for a left hip 
disability.  In February 1998, radiological examination of 
the Veteran's right hip demonstrated well-preserved joint 
spaces with no evidence of traumatic, arthritic, or 
inflammatory change.  The conclusion was normal right hip.  
The remainder of the Veteran's service treatment records was 
silent for complaints or diagnoses of or treatment for a 
right hip disorder.

Contemporaneous to his November 2003 claim of entitlement to 
service connection for a right hip disorder, the Veteran 
submitted a statement wherein he asserted that he experienced 
hip pain and stiffness after a parachuting injury in January 
1998.

In May 2004, radiological examination of the Veteran's right 
hip revealed no fractures, dislocations, or osseous 
abnormalities; mineralization and articular soft tissues were 
normal; and the joint spaces were well-maintained.  The 
diagnosis was negative right hip disorder.

In June 2004, the Veteran under VA examination to ascertain 
the presence of a right hip disorder and, if present, the 
etiology and severity thereof.  The Veteran asserted that he 
incurred a right hip disorder as a result of physical 
activity, including "ruck" marching and airborne 
operations.  The Veteran did not relate his alleged right hip 
disorder with an inservice injury.  He further reported that 
he experienced constant pain, but that there was no 
incapacitation.  Inservice treatment consisted of taking a 
pain reliever and being put on temporary profile.  The 
Veteran claimed that the only functional limitation was the 
pace of movement, but that such limitation did not impede his 
performance of daily activities.  After a thorough physical 
examination, including range of hip motion testing, the 
examiner determined the Veteran's right hip to be normal.  
The diagnosis was status post tendinitis of the right hip 
with no current residuals.  While the Veteran relayed a 
subjective history of pain and stiffness upon activity, the 
examiner found that there were no current objective findings.  
The examiner was asked to complete an addendum to the June 
2004 opinion.  In the addendum, the examiner reviewed the May 
2004 x-rays and reiterated that there was no then present 
right hip disorder.

In September 2007, the Veteran submitted a statement 
detailing an inservice parachuting injury that occurred in 
February 1998.  The Veteran stated that "[f]rom the time of 
that airborne incident until [he] retired in January of 2004, 
[his] hips, especially [his] left, continually bothered 
[him]..." (emphasis added)  The Veteran went on to report 
that "[t]o this day when [he] get[s] up in the morning [his] 
lower back is stiff and especially [his] left hip area." 
(emphasis added)

In May 2009, the Veteran underwent a VA examination to 
ascertain the presence of a right hip disorder.  After 
reviewing the Veteran's relevant treatment history, 
subjective reports, and conducting a physical examination 
that included range of motion testing, the diagnosis was 
status post right hip strain, resolved; no residual pain, no 
limitation of motion, no local pathology.

In November 2009, the Veteran testified at a Board hearing 
about the rigors of his active duty service and the 
circumstances surrounding the inservice parachuting injury.  
The Veteran and his spouse testified that the Veteran 
experienced intermittent pain and stiffness after the 
inservice parachuting injury.  Despite these symptoms, the 
Veteran also testified that he did not seek regular inservice 
treatment.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for a right hip disorder has not been presented 
and the appeal must be denied.  While the Veteran and his 
spouse are competent to report observable symptoms such as 
pain, pain does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).

To the extent that the Veteran asserts that he has a current 
right hip disorder, the Board finds that as a layman, his 
statements are not competent evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 
Vet. App. at 494.  Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Moreover, although the Veteran contends 
that he currently has a right hip disorder, the evidence of 
record does not include a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of a current right hip 
disorder, the preponderance of the evidence is against his 
service connection claim.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hip disorder is denied.


REMAND

A.  Left and Right Knee Osteoarthropathy and Patellofemoral 
Pain Syndrome

In November 2003, the Veteran submitted claims of entitlement 
to service connection for left and right knee 
osteoarthropathy and patellofemoral pain syndrome.  In 
September 2004, service connection was granted for these 
claims and separate 10 percent evaluations were assigned 
thereto.  The Veteran perfected an appeal seeking initial 
evaluations in excess of 10 percent.  At the November 2009 
Board hearing, the Veteran stated that there were relevant 
treatment records that were available but not part of the 
evidence of record.  As such, the Veteran was provided a 30-
day period to obtain and submit the new evidence in support 
of his claim.  In December 2009, the Veteran submitted 
pertinent treatment reports demonstrating treatment for his 
service-connected left and right knee osteoathropathy and 
patellofemoral pain syndrome.  The Veteran did not submit a 
contemporaneous waiver of his right to first review by the 
RO.  See 38 C.F.R. 
§§ 19.37, 20.1304 (c) (2009).  As such, the Board finds that 
a remand is warranted in order for the RO to re-adjudicate 
the Veteran's claims of entitlement to initial evaluations in 
excess of 10 percent for his left and right knee 
osteoathropathy and patellofemoral pain syndrome, taking into 
consideration all of the pertinent evidence submitted after 
the May 2009 Supplement Statement of the Case.  Id.

B.  Status Post Left Hip Strain

In September 2004, service connection for status post left 
hip strain was denied.  The Veteran perfected an appeal of 
this decision in January 2008.  In May 2009, service 
connection was granted for status post left hip strain.  A 
noncompensable evaluation was assigned to the Veteran's 
status post left hip strain, effective from February 1, 2004 
to May 21, 2009; a 10 percent evaluation was assigned on and 
after May 21, 2009.  During the November 2009 Board hearing, 
the Veteran testified that he wished to submit a notice of 
disagreement to the May 2009 rating decision seeking an 
initial compensable evaluation from February 1, 2004 to May 
21, 2009, and seeking an evaluation in excess of 10 percent 
on and after May 21, 2009.  To date, no statement of the case 
has been issued addressing this issue.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2009).  Consequently, the Board must 
remand this claim in order for the RO to issue a statement of 
the case and to give the Veteran an opportunity to perfect an 
appeal of such claim by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for status post left hip 
strain during the course of this appeal.  
The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) give 
the Veteran an opportunity to respond.

2.  The RO must then adjudicate the 
Veteran's claim of entitlement to an 
initial compensable evaluation from 
February 1, 2004 to May 21, 2009, and an 
evaluation in excess of 10 percent on and 
after May 21, 2009, for his service-
connected status post left hip strain, 
taking into consideration all of the 
pertinent evidence received since the May 
2009 Rating Decision.  If this claim 
remains denied, the RO must provide the 
Veteran a statement of the case.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

3.  The RO must also re-adjudicate the 
Veteran's claim of entitlement to initial 
evaluation in excess of 10 percent for his 
left knee osteoathropathy and 
patellofemoral pain syndrome and his claim 
of entitlement to initial evaluation in 
excess of 10 percent for his right knee 
osteoathropathy and patellofemoral pain 
syndrome, taking into consideration all of 
the pertinent evidence submitted after the 
May 2009 Supplement Statement of the Case.  
If the claims remain denied, the RO must 
provide a supplemental statement of the 
case to the Veteran.  After the Veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


